DeBRULER, Justice,
dissenting.
This appeal arises from the denial of a petition for post-conviction relief in which appellant sought to withdraw a plea of guilty to the offense of second degree murder. Appellant received a sentence of imprisonment for fifteen to twenty-five years.
The plea was entered in November, 1974, after the appellant’s trial for felony murder and first-degree murder had commenced.
Appellant filed the petition for post-conviction relief in 1978, alleging that his guilty plea was not entered knowingly, intelligently, and voluntarily. The trial court denied the petition after a hearing.
The issue on appeal is whether the trial court erred in determining that the record of the guilty plea and the prior trial proceedings was sufficient to support the finding that the plea was knowingly, intelligently, and voluntarily entered.
The trial court made the following pertinent findings of fact:
“At his guilty plea hearing, the Court did not specifically advise the petitioner that by a plea of guilty he was waiving his rights to face the witnesses against him, have compulsory process for obtaining witnesses in his favor or require the State of Indiana to prove his guilt beyond a reasonable doubt at a trial at which he could not be compelled to testify against himself, pursuant to IC 35-4.1-1-3.
“The record including the portion of the trial of the cause preceding petitioner’s plea of guilty which was before the Court at the time petitioner entered his plea of guilty disclosed to the Court that the petitioner was aware of the existence of the following rights and that a guilty plea would waive those rights.” (Emphasis added.)
and concluded that
“1. Petitioner’s waiver of trial by jury and acknowledgement that he would not receive a trial and that his guilt would be determined because he said he was guilty constitutes a waiver of his rights to a trial by jury, confrontation of his accusers, freedom from self incrimination and proof of his guilt by the State of Indiana beyond a reasonable doubt.
“2. Petitioner knowingly, intelligently and voluntarily waived his rights to a trial by jury, confrontation of his accusers, self-incrimination and proof of guilt by the State of Indiana beyond a reasonable doubt, and his plea of guilty to the offense of Second Degree Murder was entered into freely, voluntarily, intelligently and knowingly.
“3. The failure of the Court to advise petitioner prior to his guilty plea that he was waiving by such plea his right to the subpoena power of the Court for the purpose of compelling the attendance of witnesses is legally insufficient to invalidate petitioner’s plea of guilty in this cause.”
*1235Appellant contends that the record fails to reveal that the trial court complied with the requirements of Ind.Code § 35-4.1-1-3, and Ind.Code § 35-4.1-1-4, which provide as follows:
“Ind.Code § 35-4.1-1-3. The court shall not accept a plea of guilty from the defendant without first addressing the defendant and
“(a) Determining that he understands the nature of the charge against him;
“(b) Informing him that by his plea of guilty he is admitting the truth of all facts alleged in the indictment or information or to an offense included thereunder and that upon entry of such plea the court shall proceed with judgment and sentence;
“(c) Informing him that by his plea of guilty he waives his rights to a public and speedy trial by jury, to face the witnesses against him, to have compulsory process for obtaining witnesses in his favor and to require the state to prove his guilt beyond a reasonable doubt at a trial at which the defendant may not be compelled to testify against himself;
“(d) Informing him of the maximum possible sentence and minimum sentence for the offense charged and of any possible increased sentence by reason of the fact of a prior conviction or convictions, and of any possibility of the imposition of consecutive sentences;
“(e) Informing him that the court is not a party to any agreement which may have been made between the prosecutor and the defense and is not bound thereby.”
“Ind.Code § 35-4.1-1-4. (a) The court shall not accept a plea of guilty without first personally addressing the defendant and determining that the plea is voluntary. The court shall address the defendant and determine whether any promises, force or threats were used to obtain the plea.
“(b) The court shall not enter judgment upon the plea of guilty unless it is satisfied from its examination of the defendant that there is a factual basis for the plea.
“(c) A plea of guilty shall not be deemed to be involuntary under subsection (a) of this section solely because it is the product of an agreement between the prosecution and the defense.”
The State responds by contending that rights of which appellant was not specifically informed by the trial court were nevertheless known to him by virtue of his presence and participation in the trial. The State argues that since appellant had been present during the selection of jurors, reading of preliminary instructions, and direct and cross-examination of witnesses, the trial court could infer that he was aware of all the rights that were, or could have been, exercised on his behalf.
I am compelled to agree with appellant that reliance on such an inference does not pass statutory muster. We have said that while we will not require reversal merely because the trial court fails to advise the defendant orally of each of the constitutional rights that are forfeited upon entry of a guilty plea, we will nevertheless require that the record demonstrate “a sufficient basis for the conclusion that the defendant was meaningfully advised of the rights and law detailed in West’s Ann.Ind.Code § 35-4.1-1-3 (1978).” Turman v. State, (1979) Ind., 392 N.E.2d 483.
An inference drawn from a defendant’s mere presence at his trial does not amount to the requisite active process of informing the defendant of his rights. There was, in the present case, no written plea agreement which might have served to inform the appellant of specific rights of which the trial court failed to advise him. Trial courts should follow precisely the requirements of Ind.Code § 35-4.1-1-3 to avoid claims such as this.
The judgment of the trial court should be reversed and this cause remanded to the trial court with instructions to vacate the *1236guilty plea, reinstate the plea of not guilty, and set the matter for trial.
PRENTICE, J., concurs.